UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/12 The following N-Q relates only to the Registrant’s series listed below and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -Dreyfus/Standish Fixed Income Fund -Dreyfus/Standish Global Fixed Income Fund -Dreyfus/Standish International Fixed Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/Standish Fixed Income Fund September 30, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes125.2% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables5.7% AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. C 2.67 1/8/18 390,000 399,979 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 1,365,000 1,465,163 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 1,095,000 1,181,559 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 200,000 206,666 Carmax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 140,000 145,736 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. C 2.00 1/8/14 465,000 465,806 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CTFS 5.22 7/15/15 196,821 b 197,066 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 280,000 282,480 Santander Drive Auto Receivables Trust, Ser. 2010-B, Cl. C 3.02 10/17/16 835,000 b 850,588 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 405,000 411,138 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 1,065,000 1,098,516 Santander Drive Auto Receivables Trust, Ser. 2012-2, Cl. C 3.20 2/15/18 540,000 550,774 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. D 3.64 5/15/18 710,000 724,806 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 230,000 241,332 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 450,000 465,221 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 540,000 569,488 SMART Trust, Ser. 2011-1USA, Cl. A3B 1.07 10/14/14 629,370 b,c 630,412 Asset-Backed Ctfs./Home Equity Loans.2% Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 60,311 c 59,633 Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 0.54 10/25/35 189,187 c 183,870 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 24,335 c 24,321 Banks9.8% Ally Financial, Gtd. Notes 4.63 6/26/15 650,000 666,999 Ally Financial, Gtd. Notes 5.50 2/15/17 1,090,000 1,140,462 Bank of America, Sr. Unscd. Notes 5.00 5/13/21 1,225,000 1,348,874 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 520,000 593,907 Bank of America, Sr. Unscd. Notes 5.70 1/24/22 805,000 947,272 CIT Group, Sr. Unscd. Notes 5.00 8/15/22 230,000 240,446 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 485,000 520,163 Citigroup, Sr. Unscd. Notes 4.50 1/14/22 1,065,000 1,171,589 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 900,000 1,042,204 Citigroup, Sr. Unscd. Notes 5.88 1/30/42 250,000 302,350 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 560,000 618,465 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 195,000 225,029 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 625,000 671,904 Intesa Sanpaolo, Sr. Unscd. Notes 6.50 2/24/21 550,000 b 538,095 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 1,340,000 1,479,662 JPMorgan Chase & Co., Sr. Unscd. Notes 4.50 1/24/22 825,000 916,891 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 455,000 498,824 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 840,000 921,845 PNC Bank, Sub. Notes 6.88 4/1/18 350,000 435,332 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 785,000 c 881,447 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 505,000 511,439 Santander US Debt SA Unipersonal, Bank Gtd. Notes 3.72 1/20/15 900,000 b 893,737 US Bancorp, Sub. Notes 2.95 7/15/22 560,000 566,516 Commercial Mortgage Pass-Through Ctfs.4.8% American Tower Trust, Ser. 2007-1A, Cl. D 5.96 4/15/37 630,000 b 658,670 American Tower Trust, Ser. 2007-1A, Cl. F 6.64 4/15/37 1,280,000 b 1,312,829 Citigroup Commercial Mortgage Trust, Ser. 2012-GC8, Cl. A4 3.02 9/10/45 735,000 761,063 Credit Suisse First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 167,886 c 168,650 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 1.73 3/6/20 2,965,000 b,c 2,965,031 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 2.48 3/6/20 1,120,000 b,c 1,120,297 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 4.80 3/6/20 650,000 b,c 650,338 JP Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. AM 5.88 2/12/51 560,000 c 625,173 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 57,490 57,483 Consumer Discretionary.8% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 390,000 d 421,200 Hanesbrands, Gtd. Notes 6.38 12/15/20 420,000 457,800 Techem, Sr. Scd. Notes EUR 6.13 10/1/19 340,000 b 450,571 Consumer Staples.9% Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 325,000 447,633 Pernod-Ricard, Sr. Unscd. Notes 4.25 7/15/22 530,000 b 578,177 SABMiller Holdings, Gtd. Notes 3.75 1/15/22 530,000 b 576,682 Diversified Financials5.0% Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 610,000 c 677,100 AON, Gtd. Notes 3.50 9/30/15 460,000 487,886 Discover Financial Services, Notes 5.20 4/27/22 998,000 b 1,095,557 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 460,000 b 550,131 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 660,000 700,005 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 1,075,000 1,176,290 General Electric Capital, Sr. Unscd. Notes 2.30 4/27/17 1,000,000 1,029,053 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 520,000 697,204 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 815,000 b 888,827 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 400,000 b 431,565 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 425,000 452,728 International Lease Finance, Sr. Unscd. Notes 6.63 11/15/13 565,000 593,250 Electric Utilities1.0% Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 660,000 750,464 Nisource Finance, Gtd. Notes 4.45 12/1/21 555,000 618,343 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 340,000 405,199 Foreign/Governmental5.6% Corp Andina De Formento, Sr. Unscd. Notes 3.75 1/15/16 590,000 621,520 Irish Government, Bonds EUR 5.50 10/18/17 2,625,000 3,654,406 Italian Government, Bonds EUR 4.75 6/1/17 1,315,000 1,746,687 Italian Government, Bonds EUR 5.50 9/1/22 645,000 859,691 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 620,000 628,321 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 300,000 339,750 Portuguese Government, Sr. Unscd. Bonds EUR 4.45 6/15/18 785,000 855,022 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 585,000 648,531 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 360,000 468,617 Health Care.6% DaVita, Gtd. Notes 5.75 8/15/22 85,000 88,825 HCA, Sr. Scd. Notes 5.88 3/15/22 200,000 217,750 Watson Pharmaceuticals, Sr. Unscd. Notes 4.63 10/1/42 225,000 231,298 Wellpoint, Sr. Unscd. Notes 1.25 9/10/15 585,000 589,509 Industrial.5% Waste Management, Gtd. Notes 7.00 7/15/28 596,000 Materials1.9% ArcelorMittal, Sr. Unscd. Notes 6.50 2/25/22 210,000 c 207,203 Ardagh Packaging Finance, Sr. Scd. Notes 7.38 10/15/17 450,000 b 484,313 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 1,125,000 1,226,374 Teck Resources, Gtd. Notes 6.25 7/15/41 410,000 447,776 Vale, Sr. Unscd. Notes 5.63 9/11/42 415,000 424,263 Vale Overseas, Gtd. Notes 4.38 1/11/22 525,000 554,485 Media2.1% Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 400,000 445,000 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 575,000 b 690,934 Dish DBS, Gtd. Notes 5.88 7/15/22 430,000 b 442,900 NBCUniversal Media, Sr. Unscd. Notes 4.38 4/1/21 600,000 681,585 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 150,000 b 175,893 TCI Communications, Sr. Unscd. Debs. 7.88 2/15/26 355,000 512,417 Time Warner Gtd. Debs. 6.10 7/15/40 220,000 273,818 Time Warner, Gtd. Notes 3.40 6/15/22 440,000 465,655 Municipal Bonds.9% California, GO (Build America Bonds) 7.30 10/1/39 610,000 797,764 New York City, GO (Build America Bonds) 5.99 12/1/36 630,000 797,404 Office And Business Equipment.3% Xerox, Sr. Unscd. Notes 5.63 12/15/19 485,000 Oil & Gas3.3% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 985,000 1,188,825 CNOOC Finance (2012), Gtd. Notes 3.88 5/2/22 440,000 b 467,619 Continental Resources, Gtd. Notes 5.00 9/15/22 465,000 b 486,506 Hess, Sr. Unscd. Notes 5.60 2/15/41 310,000 360,950 MEG Energy, Gtd. Notes 6.38 1/30/23 425,000 b 454,219 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 610,000 768,600 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 305,000 345,190 Petrobras International Finance, Gtd. Notes 6.75 1/27/41 260,000 323,997 Transocean, Gtd. Notes 2.50 10/15/17 330,000 332,220 Unit, Gtd. Notes 6.63 5/15/21 440,000 b 456,500 Valero Energy, Gtd. Notes 6.13 2/1/20 500,000 608,243 Paper & Paper Related.6% Georgia-Pacific, Gtd. Notes 8.25 5/1/16 485,000 b 521,981 Smurfit Kappa Acquisitions, Gtd. Notes 4.88 9/15/18 200,000 b 198,250 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 200,000 b 259,901 Pipelines1.4% Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 205,000 203,604 Enterprise Products Operating, Gtd. Notes 5.95 2/1/41 520,000 617,400 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 605,000 746,312 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 655,000 670,943 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 125,000 157,047 Property & Casualty Insurance3.9% AIG SunAmerica Global Financing X, Sr. Scd. Notes 6.90 3/15/32 190,000 b 250,635 American International Group, Sr. Unscd. Notes 6.40 12/15/20 675,000 823,566 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 563,000 641,256 Hartford Financial Services Group, Sr. Unscd. Notes 5.13 4/15/22 645,000 725,878 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 490,000 b 513,518 Metlife, Sr. Unscd. Debs., Ser. A 6.82 8/15/18 550,000 692,929 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 540,000 625,238 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 580,000 c 596,675 Prudential Financial, Sr. Unscd. Notes 6.20 11/15/40 800,000 959,026 Willis North America, Gtd. Notes 6.20 3/28/17 810,000 923,985 Real Estate1.7% DDR, Sr. Unscd. Notes 4.75 4/15/18 545,000 605,407 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 55,000 66,184 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 510,000 645,576 Entertainment Properties, Gtd. Notes 5.75 8/15/22 465,000 483,717 Mack-Cali Realty, Sr. Unscd. Notes 5.13 1/15/15 196,000 207,984 Regency Centers, Gtd. Notes 5.25 8/1/15 187,000 203,984 WEA Finance, Gtd. Notes 7.13 4/15/18 445,000 b 544,627 WEA Finance, Gtd. Notes 7.50 6/2/14 245,000 b 270,067 Residential Mortgage Pass-Through Ctfs..2% CS First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 279,744 Retailing1.7% Autozone, Sr. Unscd. Notes 3.70 4/15/22 435,000 459,450 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 1,073,756 b 1,456,704 Staples, Gtd. Notes 9.75 1/15/14 330,000 365,204 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 725,000 728,274 Telecommunications.6% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 135,000 189,384 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 150,000 166,125 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 675,000 663,188 U.S. Government Agencies/Mortgage-Backed29.4% Federal Home Loan Mortgage Corp.: 4.00% 7,135,000 e,f 7,671,240 5.00%, 1/1/40 - 9/1/40 1,173,240 f 1,307,753 5.50%, 1/1/34 - 5/1/40 701,898 f 773,248 7.00%, 11/1/31 110,546 f 130,723 Federal National Mortgage Association: 2.50% 935,000 e,f 982,773 3.00% 5,015,000 e,f 5,295,527 3.50% 15,215,000 e,f 16,301,553 5.00% 5,680,000 e,f 6,196,526 6.00% 2,815,000 e,f 3,108,376 4.50%, 11/1/14 2,264 f 2,433 5.00%, 1/1/19 - 9/1/40 679,377 f 756,935 5.50%, 2/1/33 - 8/1/40 7,303,566 f 8,151,836 6.00%, 1/1/38 667,820 f 741,395 7.00%, 11/1/31 - 6/1/32 15,462 f 17,873 7.50%, 2/1/29 - 11/1/29 3,128 f 3,759 Government National Mortgage Association I: 6.00%, 1/15/32 1,088 1,242 6.50%, 7/15/32 2,096 2,502 8.00%, 5/15/26 1,867 2,173 U.S. Government Securities41.6% U.S. Treasury Bonds: 3.88%, 8/15/40 5,455,000 d 6,665,328 4.63%, 2/15/40 160,000 d 219,625 6.13%, 11/15/27 1,345,000 d 2,024,435 U.S. Treasury Notes: 0.13%, 7/31/14 8,415,000 d 8,398,894 0.38%, 9/30/12 8,620,000 d 8,620,000 0.38%, 10/31/12 31,985,000 d 31,996,259 1.75%, 5/31/16 8,150,000 8,546,677 2.38%, 7/31/17 5,715,000 d 6,199,883 Utilities.7% Calpine, Sr. Scd. Notes 7.88 1/15/23 405,000 b 449,550 Enel Finance International, Gtd. Bonds 6.25 9/15/17 775,000 b 848,214 Total Bonds and Notes (cost $211,737,160) Preferred Stocks.5% Shares Value ($) Diversified Financials General Electric Capital, Non-Cum, Perpetual, Ser. B, $6.25 (cost $900,000) 9,000 c Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 2/7/13 (cost $139,937) 140,000 g Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,194,500) 1,194,500 h Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $322,240) 322,240 h Total Investments (cost $214,293,837) % Liabilities, Less Cash and Receivables %) ) Net Assets % GOGeneral Obligation a Principal amount stated in U.S. Dollars unless otherwise noted. EUR- Euro b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, these securities were valued at $23,360,904 or 13.4% of net assets. c Variable rate securityinterest rate subject to periodic change. d Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $42,486,537 and the value of the collateral held by the fund was $43,440,486, consisting of cash collateral of $322,240 and U.S. Government and Agency Securities valued at $43,118,246. e Purchased on a forward commitment basis. f The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. g Held by or on behalf of a counterparty for open financial futures positions. h Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $7,014,047 of which $7,219,506 related to appreciated investment securities and $205,459 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 71.0 Corporate Bonds 36.8 Asset/Mortgage-Backed 10.9 Foreign/Governmental 5.6 Short-Term/Money Market Investments 1.0 Municipal Bonds .9 Preferred Stocks .5 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2012 (Unaudited) Foreign Forward Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Euro, Expiring 10/30/2012 a 6,220,000 8,070,801 7,995,647 Counterparty; a Morgan Stanley STATEMENT OF FINANCIAL FUTURES September 30, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2012 ($) Financial Futures Short U.S. Treasury 10 Year Notes 124 (16,552,062 ) December 2012 ) Unrealized Notional Base Index Determination (Depreciation) Amount Counterparty Reference Index Value Date ($) Forward Rate Agreement, USD- 8,390,000 Barclays LIBOR-BBA a 3.22 11/27/2012 ) a The fund will receive a payment from the counterparty if the value of the reference index is less than the base index value on the determination date. The fund will make a payment to the counterparty if the value of the reference index is greater than the base index value on the determination date. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 10,154,554 - Commercial Mortgage-Backed - 8,319,534 - Corporate Bonds+ - 64,401,849 - Foreign Government - 9,822,545 - Municipal Bonds - 1,595,168 - Mutual Funds 1,516,740 - - Preferred Stocks+ - 953,977 - Residential Mortgage-Backed - 284,599 - U.S. Government Agencies/Mortgage-Backed - 51,447,867 - U.S. Treasury - 72,811,051 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 75,154 - Liabilities ($) Other Financial Instruments: Financial Futures++ (33,321 ) - - ) Swaps++ - (21,510 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Standish Global Fixed Income Fund September 30, 2012 (Unaudited) Coupon Maturity Principal Bonds And Notes94.0% Rate (%) Date Amount ($) a Value ($) Australia1.8% FMG Resources (August 2006), Gtd. Notes 6.38 2/1/16 470,000 b,c 459,425 Queensland Treasury, Gov't Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 800,000 852,068 Queensland Treasury, Gov't Gtd. Bonds, Ser. 15 AUD 6.00 10/14/15 1,250,000 1,410,327 Queensland Treasury, Gov't Gtd. Notes, Ser. 21 AUD 6.00 6/14/21 900,000 1,103,778 SMART Trust, Ser. 2011-1USA, Cl. A3B 1.07 10/14/14 839,160 c,d 840,549 Austria1.0% Austrian Government, Sr. Unscd. Notes EUR 3.15 6/20/44 1,865,000 c Belgium1.3% Belgium Government, Bonds, Ser. 50 EUR 4.00 3/28/13 1,265,000 1,656,040 Belgium Government, Sr. Unscd. Notes, Ser. 65 EUR 4.25 9/28/22 1,270,000 1,879,590 Brazil.6% Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/13 2,100,000 1,068,436 Petrobras International Finance, Gtd. Notes EUR 5.88 3/7/22 435,000 640,711 Canada6.2% Bombardier, Sr. Unscd. Notes EUR 6.13 5/15/21 410,000 c 558,483 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A2 CAD 2.03 8/17/15 500,000 c 511,021 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A3 CAD 2.38 4/17/17 1,620,000 c 1,668,185 Canadian Capital Auto Receivables Asset Trust, Ser. 2011-1A, Cl. A2 CAD 2.63 8/17/14 2,039,531 c 2,086,666 Canadian Government, Bonds CAD 3.75 6/1/19 605,000 704,566 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 1,400,000 2,489,055 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 1,325,000 c 1,347,106 CNH Capital Canada Receivables Trust, Ser. 2011-1A, Cl. A2 CAD 2.34 7/17/17 1,695,000 c 1,739,569 Ford Auto Securitization Trust, Ser. 2011-R3A, Cl. A2 CAD 1.96 7/15/15 800,000 c 816,804 Ford Auto Securitization Trust, Ser. 2012-R1, Cl. A2 CAD 2.02 3/15/16 1,200,000 1,226,903 Ford Auto Securitization Trust, Ser. 2011-R1A, Cl. A2 CAD 2.43 11/15/14 825,125 c 843,782 Ford Auto Securitization Trust, Ser. 2010-R3A, Cl. A3 CAD 2.71 9/15/15 325,000 c 335,661 MEG Energy, Gtd. Notes 6.38 1/30/23 600,000 c 641,250 Rogers Communications, Gtd. Notes CAD 6.56 3/22/41 600,000 750,223 Videotron, Gtd. Notes 5.00 7/15/22 595,000 624,750 Chile1.4% Banco Santander Chile, Sr. Unscd. Notes 3.88 9/20/22 445,000 b,c 447,496 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 944,000,000 2,117,458 CODELCO, Sr. Unscd. Notes 3.88 11/3/21 540,000 c 589,551 Empresa Nacional de Petroleo, Sr. Unscd. Notes 4.75 12/6/21 555,000 c 596,626 Colombia.2% Bancolombia, Sub. Notes 5.13 9/11/22 485,000 b France3.8% AXA, Sub. Notes EUR 5.25 4/16/40 1,200,000 d 1,419,520 AXA, Jr. Sub. Notes EUR 5.78 7/29/49 1,050,000 d 1,149,941 AXA, Jr. Sub. Notes EUR 6.21 10/29/49 215,000 d 232,039 BNP Paribas Home Loan, Covered Bonds EUR 2.25 10/1/12 800,000 1,028,040 BNP Paribas, Sr. Unscd. Notes 2.38 9/14/17 2,115,000 2,126,607 French Government, Bonds EUR 4.50 4/25/41 2,025,000 3,250,206 Pernod-Ricard, Sr. Unscd. Bonds 5.75 4/7/21 500,000 c 595,897 Pernod-Ricard, Sr. Unscd. Bonds EUR 5.00 3/15/17 200,000 290,286 Germany4.6% Conti-Gummi Finance, Sr. Scd. Bonds EUR 7.13 10/15/18 600,000 c 827,701 German Government, Unscd. Bonds EUR 2.00 1/4/22 1,940,000 2,640,527 German Government, Bonds, Ser. 155 EUR 2.50 10/10/14 4,755,000 6,416,598 Globaldrive, Ser. 2011-AA, Cl. A EUR 0.87 4/20/19 745,623 c,d 964,701 KFW, Gov't Gtd. Bonds 3.50 3/10/14 125,000 130,770 Techem, Sr. Scd. Notes EUR 6.13 10/1/19 400,000 c 530,083 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 380,000 c 534,709 Iceland.8% Iceland Government, Unscd. Notes 5.88 5/11/22 725,000 c 791,715 Iceland Government, Notes 4.88 6/16/16 1,235,000 1,288,279 Ireland3.7% Ardagh Packaging Finance, Sr. Scd. Notes EUR 7.38 10/15/17 250,000 342,948 Bank of Ireland, Gov't Gtd. Notes EUR 4.00 1/28/15 2,150,000 2,769,764 Irish Government, Bonds EUR 4.60 4/18/16 400,000 539,296 Irish Government, Bonds EUR 5.00 10/18/20 1,710,000 2,199,611 Irish Government, Bonds EUR 5.50 10/18/17 2,135,000 2,972,250 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 260,000 c 337,872 Smurfit Kappa Acquistions, Sr. Scd. Notes EUR 7.75 11/15/19 380,000 c 537,761 Italy6.6% Enel Finance International, Gtd. Notes 5.70 1/15/13 295,000 c 297,580 Enel, Bonds EUR 4.88 2/20/18 915,000 1,221,636 Intesa Sanpaolo, Sr. Unscd. Notes EUR 4.13 9/19/16 300,000 387,318 Intesa Sanpaolo, Sr. Notes EUR 5.00 2/28/17 1,200,000 1,602,956 Italian Government, Treasury Bonds EUR 4.75 6/1/17 4,600,000 6,110,082 Italian Government, Treasury Bonds EUR 4.75 9/1/21 915,000 1,174,268 Italian Government, Treasury Bonds EUR 5.50 9/1/22 3,610,000 4,811,601 Telecom Italia Capital, Gtd. Notes 5.25 10/1/15 200,000 211,000 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 325,000 359,938 Telecom Italia, Sr. Unscd. Notes GBP 7.38 12/15/17 750,000 1,320,685 Japan8.8% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 27,000,000 355,659 Japanese Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 382,750,000 5,269,963 Japanese Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 595,150,000 7,665,607 Japanese Government, Sr. Unscd. Bonds, Ser. 106 JPY 2.20 9/20/28 506,500,000 7,235,694 Japanese Government, Sr. Unscd. Bonds, Ser. 79 JPY 2.00 6/20/25 70,650,000 1,005,228 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 130,000,000 e 1,764,433 Mexico.8% Comision Federal de Eletricidad, Sr. Unscd. Notes 5.75 2/14/42 550,000 c 617,375 Mexican Government, Bonds, Ser. M 30 MXN 8.50 11/18/38 12,680,000 1,236,007 Mexichem Sr. Unscd. Notes 4.88 9/19/22 345,000 c 351,038 Netherlands2.9% ABN Amro Bank, Sr. Unscd. Notes 4.25 2/2/17 1,100,000 c 1,182,698 BMW Finance, Gtd. Notes EUR 3.88 1/18/17 140,000 199,005 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 100,000 135,702 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 150,000 231,434 ELM, Sub. Notes EUR 5.25 5/29/49 1,100,000 d 1,341,944 Iberdrola International, Gtd. Notes EUR 4.50 9/21/17 300,000 390,389 ING Bank, Covered Notes EUR 3.63 8/31/21 305,000 442,215 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 775,000 1,083,490 Repsol International Finance, Gtd. Notes EUR 4.38 2/20/18 500,000 647,469 Repsol International Finance, Gtd. Notes EUR 4.88 2/19/19 500,000 652,474 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 100,000 164,013 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 530,000 c 564,450 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 390,000 b,c 552,539 Norway1.0% DNB Boligkreditt, Covered Bonds 2.10 10/14/15 795,000 c 825,386 Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 4,300,000 860,094 Statoil, Gtd. Notes 4.25 11/23/41 740,000 821,914 Peru.5% BBVA Banco Continental, Sr. Unscd. Notes 5.00 8/26/22 90,000 b,c 92,700 Corp Financiera de Desarrollo, Sr. Unscd. Notes 4.75 2/8/22 360,000 c 398,700 Peruvian Government, Sr. Unscd. Notes PEN 6.95 8/12/31 1,580,000 c 728,534 Philippines.1% Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 8,000,000 Poland.4% Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,015,000 Slovakia3.2% Slovakian Government, Sr. Unscd. Notes 4.38 5/21/22 3,450,000 c 3,646,995 Slovakian Government, Bonds, Ser. 213 EUR 3.50 2/24/16 1,550,000 2,147,787 Slovakian Government, Sr. Unsub. Notes EUR 4.00 3/26/21 955,000 b 1,354,575 Slovakian Government, Sr. Unscd. Notes EUR 4.38 1/21/15 900,000 1,249,184 South Africa1.9% South African Government, Sr. Unscd. Notes 4.67 1/17/24 555,000 625,763 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 35,250,000 3,874,472 Transnet SOC, Sr. Unscd. Notes 4.00 7/26/22 525,000 c 534,975 South Korea.5% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 110,000 145,935 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 1,245,000 1,261,709 Spain3.4% Banco Santander, Covered Bonds EUR 4.63 1/20/16 1,600,000 2,135,621 BBVA Senior Finance, Gtd. Notes EUR 4.38 9/21/15 1,100,000 1,417,363 Iberdrola Finanzas, Gtd. Notes EUR 3.50 10/13/16 1,200,000 1,533,413 Santander International Debt, Gtd. Notes EUR 4.00 3/27/17 1,600,000 1,979,614 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 410,000 402,825 Telefonica Emisiones, Gtd. Notes GBP 5.38 2/2/18 985,000 1,598,911 Supranational.6% Corporacion Andina de Fomento, Sr. Unscd. Notes 4.38 6/15/22 345,000 375,880 Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 660,000 695,260 Eurasian Development Bank, Sr. Unscd. Notes 4.77 9/20/22 510,000 c 517,905 Sweden.7% Nordea Bank, Sr. Unscd. Notes 2.13 1/14/14 795,000 c 804,078 Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 6,320,000 b 1,146,677 Switzerland.4% Credit Suisse, Covered Notes EUR 2.13 1/18/17 800,000 Thailand.2% Bangkok Bank, Sr. Unscd. Notes 2.75 3/27/18 585,000 c Turkey1.0% Turkish Government, Bonds TRY 3.00 2/23/22 4,250,000 f United Kingdom9.8% Abbey National Treasury Services, Covered Bonds EUR 3.63 9/8/17 800,000 1,122,700 ArcelorMittal, Sr. Unscd. Notes 6.25 2/25/22 530,000 d 522,940 ArcelorMittal, Sr. Unscd. Notes EUR 4.63 11/17/17 245,000 b,d 324,831 Barclays Bank, Covered Notes EUR 2.13 9/8/15 440,000 583,724 BP Capital Markets, Gtd. Notes 2.25 11/1/16 255,000 267,193 GlaxoSmithKline Capital, Gtd. Notes 0.75 5/8/15 1,080,000 1,087,153 Gracechurch Card Funding, Ser. 2012-1A, Cl. A2 EUR 0.92 2/15/17 1,400,000 c,d 1,811,703 Ineos Finance, Sr. Scd. Notes 7.50 5/1/20 450,000 c 459,000 Lloyds TSB Bank, Gtd. Notes 4.20 3/28/17 1,685,000 1,861,062 Lloyds TSB Bank, Covered Notes EUR 3.38 3/17/16 600,000 821,772 Lloyds TSB Bank, Covered Bonds EUR 4.00 9/29/21 200,000 b 294,256 Lloyds TSB Bank, Sr. Unscd. Notes EUR 5.38 9/3/19 450,000 688,363 National Grid, Sr. Unscd. Notes 6.30 8/1/16 75,000 87,315 Paragon Mortgages, Ser. 14A, Cl. A2C 0.59 9/15/39 1,247,937 c,d 1,061,021 Reed Elsevier Investment, Gtd. Notes GBP 7.00 12/11/17 100,000 198,001 Royal Bank of Scotland, Gtd. Notes 5.63 8/24/20 405,000 462,419 Royal Bank of Scotland, Covered Notes EUR 3.00 9/8/16 280,000 383,765 Royal Bank of Scotland, Covered Notes EUR 3.88 10/19/21 600,000 873,593 Royal Bank of Scotland, Sr. Unscd. Notes EUR 5.75 5/21/14 205,000 282,911 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 535,000 d 600,731 Silverstone Master Issuer, Ser. 2011-1A, Cl. 1A 2.00 1/21/55 895,000 c,d 915,972 United Kingdom Gilt, Bonds GBP 2.25 3/7/14 520,000 864,545 United Kingdom Gilt, Bonds GBP 3.75 9/7/21 175,000 337,168 United Kingdom Gilt, Bonds GBP 4.25 9/7/39 2,170,000 4,316,964 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 560,000 1,113,515 United Kingdom Gilt, Bonds GBP 4.75 12/7/30 165,000 354,796 United Kingdom Gilt, Bonds GBP 8.00 6/7/21 1,080,000 2,698,460 United Kingdom Gilt, Bonds GBP 8.75 8/25/17 715,000 1,606,221 United States25.7% Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 45,514 45,626 Ally Financial, Gtd. Notes 4.50 2/11/14 170,000 174,250 Ally Financial, Gtd. Notes 5.50 2/15/17 840,000 878,888 Ally Master Owner Trust, Ser. 2011-5, Cl. A 0.87 6/15/15 945,000 d 947,210 American International Group, Sr. Unscd. Notes 4.88 6/1/22 580,000 654,914 Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 235,000 283,628 Bank of America, Sr. Unscd. Notes 3.88 3/22/17 1,035,000 1,114,951 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 1,115,000 1,273,474 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 200,000 283,683 Cargill, Sr. Unscd. Notes 3.25 11/15/21 625,000 c 646,358 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 630,000 634,311 CIT Group, Sr. Unscd. Notes 4.25 8/15/17 465,000 484,893 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 520,000 557,700 Citigroup, Sr. Unscd. Notes 2.65 3/2/15 1,060,000 1,086,422 Citigroup, Sr. Unscd. Notes 4.50 1/14/22 815,000 896,568 Comcast, Gtd. Notes 5.90 3/15/16 150,000 174,435 CVS Pass-Through Trust, Pass Thru Certificates Notes 6.04 12/10/28 339,634 395,442 CVS Pass-Through Trust, Pass Thru Certificates Notes 5.77 1/10/33 144,074 c 165,166 DaVita, Gtd. Notes 5.75 8/15/22 120,000 125,400 DIRECTV Holdings, Gtd. Notes 5.00 3/1/21 500,000 561,114 EQT, Sr. Unscd. Notes 8.13 6/1/19 135,000 163,646 Express Scripts Holding Gtd. Notes 2.10 2/12/15 540,000 c 554,280 Federal Home Loan Mortgage Corp. 3.50 6/1/42 2,190,140 g 2,356,967 Federal National Mortgage Association 3.50 10/1/41 - 6/1/42 13,219,593 g 14,261,038 Federal National Mortgage Association 3.50 11/1/40 - 10/1/41 10,310,000 g,h 11,036,632 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 500,000 509,501 Ford Motor Credit, Sr. Unscd. Notes 3.88 1/15/15 720,000 752,880 General Electric Capital, Sub. Notes 5.30 2/11/21 300,000 344,861 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 310,000 357,739 Goldman Sachs Group, Sr. Unscd. Notes 6.00 6/15/20 380,000 438,843 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 580,000 c 644,870 HSBC USA, Sr. Unscd. Notes 2.38 2/13/15 1,200,000 1,236,038 Hyundai Capital America, Gtd. Notes 4.00 6/8/17 475,000 c 512,884 JP Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. AM 5.88 2/12/51 525,000 d 586,100 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 1,055,000 1,164,957 JPMorgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 450,000 d 569,998 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 165,000 207,545 Lamar Media, Gtd. Notes 5.88 2/1/22 350,000 374,500 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 130,000 179,168 LyondellBasell Industries, Sr. Unscd. Notes 5.00 4/15/19 375,000 400,313 Macy's Retail Holdings, Gtd. Notes 6.38 3/15/37 275,000 332,828 Marathon Petroleum, Sr. Unscd. Notes 5.13 3/1/21 380,000 439,258 MetLife Institutional Funding II, Scd. Notes 1.36 4/4/14 1,075,000 c,d 1,083,920 MGM Resorts International, Gtd. Notes 7.75 3/15/22 540,000 567,000 Morgan Stanley, Sr. Unscd. Notes 5.50 7/24/20 425,000 459,608 NBCUniversal Media, Sr. Unscd. Notes 4.38 4/1/21 95,000 107,918 NBCUniversal Media, Sr. Unscd. Notes 5.15 4/30/20 385,000 456,988 News America, Gtd. Notes 6.90 3/1/19 355,000 446,701 Peabody Energy, Gtd. Notes 6.00 11/15/18 505,000 c 507,525 Peabody Energy, Gtd. Notes 6.25 11/15/21 240,000 c 240,000 PepsiCo, Sr. Unscd. Notes 0.80 8/25/14 650,000 654,102 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 125,000 153,330 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 135,000 147,538 Plains All American Pipeline, Gtd. Notes 5.00 2/1/21 135,000 159,759 Plains All American Pipeline, Gtd. Notes 8.75 5/1/19 65,000 87,518 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 200,000 231,570 Puget Energy, Sr. Scd. Notes 6.00 9/1/21 170,000 190,464 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 110,000 141,455 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. B 2.72 5/15/16 365,000 372,040 Sempra Energy, Sr. Unscd. Notes 1.15 3/15/14 770,000 d 773,674 SLM Student Loan Trust, Ser. 2011-B, Cl. A1 1.07 12/16/24 809,017 c,d 808,977 SLM, Sr. Unscd. Notes 7.25 1/25/22 730,000 821,250 Time Warner Cable, Gtd. Notes 4.00 9/1/21 300,000 331,400 U.S. Treasury Notes 0.25 9/15/14 4,890,000 4,891,149 U.S. Treasury Notes 1.00 3/31/17 470,000 b 479,473 U.S. Treasury Notes 2.13 8/15/21 500,000 528,985 U.S. Treasury Notes 2.63 8/15/20 1,475,000 1,630,912 Unit, Gtd. Notes 6.63 5/15/21 605,000 c 627,688 Ventas Realty, Gtd. Notes 4.25 3/1/22 245,000 261,038 Watson Pharmaceuticals, Sr. Unscd. Notes 3.25 10/1/22 310,000 314,624 Wells Fargo & Co. Sr. Unscd. Notes 2.63 12/15/16 910,000 963,834 WM Wrigley Jr., Sr. Scd. Notes 3.70 6/30/14 380,000 c 392,086 Xerox, Sr. Unscd. Notes 1.26 5/16/14 190,000 d 189,809 Zambia.1% Zambian Government, Unscd. Notes 5.38 9/20/22 220,000 c Total Bonds And Notes (cost $237,033,449) Principal Short-Term Investments5.4% Amount ($) Value ($) U.S. Treasury Bills: 0.04%, 11/8/12 100,000 99,993 0.09%, 10/11/12 11,000,000 10,999,857 0.12%, 2/7/13 3,180,000 i 3,178,642 Total Short-Term Investments (cost $14,278,360) Other Investment.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,264,427) 2,264,427 j Investment of Cash Collateral for Securities Loaned1.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,136,939) 5,136,939 j Total Investments (cost $258,713,175) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CLPChilean Peso EUREuro GBPBritish Pound JPYJapanese Yen MXNMexican New Peso NOKNorwegian Krone PENPeruvian Nuevo Sol PHPPhilippine Peso SEKSwedish Krona TRYTurkish Lira ZARSouth African Rand b Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $5,644,198 and the value of the collateral held by the fund was $5,975,513, consisting of cash collateral of $5,136,939 and U.S Government & Agency securities valued at $838,574. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, these securities were valued at $43,491,565 or 16.5% of net assets. d Variable rate securityinterest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Turkish Consumer Price Index. g The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. h Purchased on a forward commitment basis. i Held by or on behalf of a counterparty for open financial futures positions. j Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $11,331,304 of which $11,994,304 related to appreciated investment securities and $663,000 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 39.9 Corporate Bonds 33.4 U.S. Government/Agencies 13.3 Short-Term/Money Market Investments 8.2 Asset/Commercial/Residential Mortgage-Backed 7.4 † Based on net assets. STATEMENT OF FORWARD FOREIGN EXCHANGE CURRENCY CONTRACTS September 30, 2012 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 10/1/2012 a 42,804 55,003 55,005 2 Mexican New Peso, Expiring 10/30/2012 b 48,640,000 3,767,325 3,765,423 (1,902 ) Singapore Dollar, Expiring 10/30/2012 c 3,090,000 2,525,005 2,517,818 (7,187 ) Sales: Proceeds ($) Australian Dollar, Expiring: 10/30/2012 c 5,810,000 6,049,372 6,008,192 41,180 10/30/2012 d 4,970,000 5,203,310 5,139,538 63,772 Brazilian Real, Expiring 11/5/2012 e 2,240,000 1,099,521 1,099,203 318 British Pound, Expiring: 10/1/2012 c 5,430 8,793 8,769 24 10/30/2012 a 1,210,000 1,960,509 1,953,712 6,797 10/30/2012 c 1,565,000 2,537,648 2,526,908 10,740 10/30/2012 d 5,480,000 8,884,286 8,848,214 36,072 10/30/2012 f 1,000,000 1,621,230 1,614,638 6,592 Canadian Dollar, Expiring 10/30/2012 d 7,240,000 7,416,819 7,359,314 57,505 Chilean Peso, Expiring 10/30/2012 g 1,033,830,000 2,161,016 2,167,434 (6,418 ) Euro, Expiring: 10/30/2012 a 7,620,000 9,911,293 9,795,310 115,983 10/30/2012 c 8,910,000 11,560,903 11,453,571 107,332 10/30/2012 d 8,620,000 11,183,329 11,080,783 102,546 10/30/2012 e 20,350,000 26,404,773 26,159,390 245,383 10/30/2012 f 10,090,000 13,088,950 12,970,430 118,520 10/30/2012 h 5,790,000 7,522,397 7,442,893 79,504 10/30/2012 i 4,870,000 6,318,825 6,260,257 58,568 Japanese Yen, Expiring 10/30/2012 a 313,080,000 4,001,958 4,012,875 (10,917 ) 10/30/2012 d 522,650,000 6,680,428 6,699,020 (18,592 ) 10/30/2012 f 517,560,000 6,615,707 6,633,779 (18,072 ) 10/30/2012 i 286,248,000 3,657,327 3,668,958 (11,631 ) 10/30/2012 j 445,910,000 5,658,268 5,715,412 (57,144 ) 10/30/2012 k 339,485,000 4,334,201 4,351,319 (17,118 ) Norwegian Krone, Expiring 10/30/2012 e 4,430,000 771,543 772,334 (791 ) Peruvian Nuevo Sol, Expiring 10/30/2012 g 1,570,000 602,534 602,949 (415 ) South African Rand, Expiring: 10/30/2012 d 22,300,000 2,689,501 2,667,172 22,329 10/30/2012 e 11,900,000 1,435,898 1,423,289 12,609 Swedish Krona, Expiring: 10/30/2012 e 5,070,000 771,939 771,083 856 10/30/2012 f 3,470,000 528,170 527,743 427 Turkish Lira, Expiring 10/30/2012 b 4,500,000 2,496,048 2,492,529 3,519 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Commonwealth Bank of Australia b JP Morgan Chase & Co. c Goldman Sachs d Credit Suisse First Boston e Morgan Stanley f Deutsche Bank g Citigroup h Royal Bank of Scotland i UBS j Barclays Capital k Merrill Lynch STATEMENT OF FINANCIAL FUTURES September 30, 2012 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2012 ($) Financial Futures Long Japanese 10 Year Bonds 3 5,542,927 December 2012 8,921 U.S. Treasury Ultra Long Term Bonds 35 5,782,656 December 2012 104,652 U.S. Treasury 2 Year Notes 18 3,969,563 December 2012 826 U.S. Treasury Long Bonds 18 2,688,750 December 2012 49,201 Financial Futures Short Euro-Bobl 78 12,598,396 December 2012 (74,005 ) Euro-Bund 29 5,283,264 December 2012 (31,107 ) Euro-Schatz 68 9,675,088 December 2012 (7,865 ) U.S. Treasury 5 Year Notes 118 14,706,488 December 2012 (11,506 ) U.S. Treasury 10 Year Notes 34 4,538,469 December 2012 (8,324 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Notional Reference (Pay) /Receive Market Unrealized Amount Entity Counterparty Fixed Rate (%) Expriration Value Appreciation ($) 6,500,000 EUR - 1 Year Libor JP Morgan 1.91 11/4/2016 496,940 The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 17,000,814 - Commercial Mortgage-Backed - 586,100 - Corporate Bonds+ - 88,282,249 - Foreign Government - 105,333,309 - Mutual Funds 7,401,366 - - Residential Mortgage-Backed - 1,976,993 - U.S. Government Agencies/Mortgage-Backed - 27,654,637 - U.S. Treasury - 21,809,011 - Other Financial Instruments: Financial Futures++ 163,600 - - Forward Foreign Currency Exchange Contracts++ - 1,090,578 - Swaps++ - 496,940 - Liabilities ($) Other Financial Instruments: Financial Futures++ (132,807 ) - - ) Forward Foreign Currency Exchange Contracts++ - (150,187 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Standish International Fixed Income Fund September 30, 2012 (Unaudited) Coupon Maturity Principal Bonds And Notes93.5% Rate (%) Date Amount ($) a Value ($) Australia2.7% FMG Resources (August 2006), Gtd. Notes 6.38 2/1/16 215,000 b 210,162 Queensland Treasury, Gov't Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 860,000 915,974 Queensland Treasury, Gov't Gtd. Notes, Ser. 15 AUD 6.00 10/14/15 575,000 648,750 Queensland Treasury, Gov't Gtd. Notes, Ser. 21 AUD 6.00 6/14/21 780,000 956,608 SMART Trust, Ser. 2011-1USA, Cl. A3B 1.07 10/14/14 335,664 b,c 336,220 Austria1.0% Austrian Government, Sr. Unscd. Bonds EUR 3.90 7/15/20 750,000 b Belgium1.5% Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 130,000 341,389 Belgium Government, Sr. Unscd. Notes, Ser.65 EUR 4.25 9/28/22 920,000 1,361,592 Brazil1.1% Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/13 1,850,000 941,241 Petrobras International Finance, Gtd. Notes EUR 5.88 3/7/22 190,000 279,851 Canada6.9% Bombardier, Sr. Unscd. Notes EUR 6.13 5/15/21 185,000 b 251,998 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A2 CAD 2.03 8/17/15 200,000 b 204,409 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A3 CAD 2.38 4/17/17 725,000 b 746,564 Canadian Capital Auto Receivables Asset Trust, Ser. 2011-1A, Cl. A2 CAD 2.63 8/17/14 900,998 b 921,820 Canadian Government, Bonds CAD 3.75 6/1/19 415,000 483,297 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 555,000 b 564,260 CNH Capital Canada Receivables Trust, Ser. 2011-1A, Cl. A2 CAD 2.34 7/17/17 755,000 b 774,852 Ford Auto Securitization Trust, Ser. 2011-R3A, Cl. A2 CAD 1.96 7/15/15 440,000 b 449,242 Ford Auto Securitization Trust, Ser. 2012-R1, Cl. A2 CAD 2.02 3/15/16 550,000 562,330 Ford Auto Securitization Trust, Ser. 2011-R1A, Cl. A2 CAD 2.43 11/15/14 412,563 b 421,891 Ford Auto Securitization Trust, Ser. 2010-R3A, Cl. A3 CAD 2.71 9/15/15 150,000 b 154,921 MEG Energy, Gtd. Notes 6.38 1/30/23 260,000 b 277,875 Province of Ontario Canada, Bonds CAD 4.40 3/8/16 1,200,000 1,336,527 Rogers Communications, Gtd. Notes CAD 6.56 3/22/41 340,000 425,126 Videotron, Gtd. Notes 5.00 7/15/22 270,000 283,500 Chile1.7% Banco Santander Chile, Sr. Unscd. Notes 3.88 9/20/22 195,000 b 196,094 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 541,000,000 1,213,501 CODELCO, Sr. Unscd. Notes 3.88 11/3/21 240,000 b 262,023 Empresa Nacional de Petroleo, Sr. Unscd. Notes 4.75 12/6/21 245,000 b 263,375 Colombia.2% Bancolombia, Sub. Notes 5.13 9/11/22 210,000 France5.6% AXA, Sub. Notes EUR 5.25 4/16/40 500,000 c 591,467 AXA, Jr. Sub. Notes EUR 5.78 7/29/49 450,000 c 492,832 AXA, Jr. Sub. Notes EUR 6.21 10/29/49 95,000 c 102,529 BNP Paribas Home Loan, Covered Bonds EUR 2.25 10/1/12 350,000 449,767 BNP Paribas, Sr. Unscd. Notes 2.38 9/14/17 915,000 920,022 French Government, Bonds EUR 4.00 4/25/14 1,215,000 1,656,208 French Government, Bonds EUR 4.50 4/25/41 1,255,000 2,014,325 Pernod-Ricard, Sr. Unscd. Bonds EUR 5.00 3/15/17 100,000 145,143 Germany4.3% Conti-Gummi Finance, Sr. Scd. Bonds EUR 7.13 10/15/18 250,000 b 344,875 Daimler, Sr. Unscd. Notes EUR 4.63 9/2/14 150,000 206,732 German Government, Unscd. Bonds EUR 2.00 1/4/22 250,000 340,274 German Government, Bonds, Ser. 155 EUR 2.50 10/10/14 2,600,000 3,508,550 German Government, Bonds EUR 3.25 7/4/42 70,000 110,568 Techem, Sr. Scd. Notes EUR 6.13 10/1/19 100,000 b 132,521 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 175,000 b 246,248 Iceland.8% Iceland Government, Unscd. Notes 5.88 5/11/22 325,000 b 354,907 Iceland Government, Notes 4.88 6/16/16 525,000 547,649 Ireland3.8% Ardagh Packaging Finance, Sr. Scd. Notes EUR 7.38 10/15/17 105,000 144,038 Bank of Ireland, Gov't Gtd. Notes EUR 4.00 1/28/15 910,000 1,172,319 Irish Government, Bonds EUR 4.60 4/18/16 300,000 404,472 Irish Government, Bonds EUR 5.00 10/18/20 730,000 939,015 Irish Government, Bonds EUR 5.50 10/18/17 910,000 1,266,861 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 100,000 b 129,951 Smurfit Kappa Acquistions, Sr. Scd. Notes EUR 7.75 11/15/19 175,000 b 247,653 Italy8.9% Enel Finance International, Gtd. Notes 5.13 10/7/19 155,000 b 161,173 Intesa Sanpaolo, Sr. Unscd. Notes EUR 4.13 9/19/16 100,000 129,106 Intesa Sanpaolo, Sr. Notes EUR 5.00 2/28/17 500,000 667,898 Italian Government, Bonds EUR 4.75 6/1/17 4,525,000 6,010,462 Italian Government, Bonds EUR 5.00 9/1/40 195,000 225,175 Italian Government, Bonds EUR 5.50 9/1/22 1,620,000 2,159,223 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 190,000 210,425 Telecom Italia, Sr. Unscd. Notes GBP 7.38 12/15/17 350,000 616,320 Japan10.2% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 11,000,000 144,898 Development Bank of Japan, Gov't. Gtd. Bonds JPY 1.70 9/20/22 263,000,000 3,700,542 Japanese Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 221,750,000 2,856,168 Japanese Government, Sr. Unscd. Bonds, Ser. 106 JPY 2.20 9/20/28 202,850,000 2,897,849 Japanese Government, Sr. Unscd. Bonds, Ser. 79 JPY 2.00 6/20/25 51,900,000 738,448 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 93,000,000 d 1,262,248 Mexico1.3% Comision Federal de Eletricidad, Sr. Unscd. Notes 5.75 2/14/42 360,000 b 404,100 Mexican Government, Bonds, Ser. M 30 MXN 8.50 11/18/38 9,090,000 886,065 Mexichem, Sr. Unscd. Notes 4.88 9/19/22 200,000 b 203,500 Netherlands3.3% ABN Amro Bank, Sr. Unscd. Notes 4.25 2/2/17 500,000 b 537,590 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 175,000 270,006 ELM, Sub. Notes EUR 5.25 5/11/49 450,000 c 548,977 Elsevier Finance, Gtd. Notes EUR 6.50 4/2/13 150,000 198,347 Iberdrola International, Gtd. Notes EUR 4.50 9/21/17 100,000 130,130 ING Bank, Covered Notes EUR 3.63 8/31/21 170,000 246,481 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 350,000 489,318 Repsol International Finance, Gtd. Notes EUR 4.38 2/20/18 200,000 258,988 Repsol International Finance, Gtd. Notes EUR 4.88 2/19/19 200,000 260,990 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 150,000 246,020 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 300,000 b 319,500 Ziggo Bond, Sr. Unscd. Notes EUR 8.00 5/15/18 180,000 b 255,018 Norway1.2% DNB Boligkreditt, Covered Bonds EUR 3.38 1/20/17 590,000 836,630 Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 900,000 180,020 Statoil, Gtd. Notes 4.25 11/23/41 350,000 388,743 Peru.5% BBVA Banco Continental, Sr. Unscd. Notes 5.00 8/26/22 40,000 b 41,200 Corp Financiera de Desarrollo, Sr. Unscd. Notes 4.75 2/8/22 200,000 b 221,500 Peruvian Government, Sr. Unscd. Notes PEN 6.95 8/12/31 710,000 b 327,379 Philippines.2% Philippine Government, Sr. Unscd. Notes PHP 4.95 1/15/21 7,000,000 Poland.5% Polish Government, Sr. Unscd. Notes 5.00 3/23/22 480,000 Slovakia3.3% Slovakian Government, Sr. Unscd. Notes 4.38 5/21/22 1,400,000 b 1,479,940 Slovakian Government, Bonds, Ser. 213 EUR 3.50 2/24/16 700,000 969,968 Slovakian Government, Sr. Unsub. Notes EUR 4.00 3/26/21 520,000 737,570 Slovakian Government, Sr. Unscd. Notes EUR 4.38 1/21/15 405,000 562,133 South Africa1.4% South African Government, Bonds, Ser. R209 ZAR 6.25 3/31/36 6,210,000 601,227 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 7,130,000 783,687 Transnet SOC, Sr. Unscd. Notes 4.00 7/26/22 225,000 b 229,275 South Korea.7% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 155,000 205,636 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 535,000 542,180 Spain5.4% Banco Santander, Covered Bonds EUR 4.63 1/20/16 700,000 934,334 BBVA Senior Finance, Gtd. Notes EUR 4.38 9/21/15 400,000 515,405 Iberdrola Finanzas, Gtd. Notes EUR 3.50 10/13/16 500,000 638,922 Santander International Debt, Gtd. Notes EUR 4.00 3/27/17 700,000 866,081 Spanish Government, Bonds EUR 3.40 4/30/14 1,825,000 2,354,808 Telefonica Emisiones, Gtd. Notes GBP 5.38 2/2/18 530,000 860,328 Supranational1.3% Corporacion Andina de Fomento, Sr. Unscd. Notes 4.38 6/15/22 155,000 168,874 Corporacion Andina de Formento, Sr. Unscd. Notes 3.75 1/15/16 260,000 273,890 Eurasian Development Bank, Sr. Unscd. Notes 4.77 9/20/22 215,000 b 218,332 European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 784,898 Sweden1.9% Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 2,670,000 484,435 Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 6,475,000 1,063,186 Swedish Government, Bonds, Ser. 1041 SEK 6.75 5/5/14 3,700,000 617,138 Switzerland.6% Credit Suisse, Covered Notes EUR 2.13 1/18/17 500,000 Thailand.2% Bangkok Bank Public, Sr. Unscd. Notes 2.75 3/27/18 245,000 b Turkey.9% Turkish Government, Bonds TRY 3.00 2/23/22 1,780,000 United Kingdom9.0% Abbey National Treasury Services, Covered Bonds EUR 3.63 9/8/17 350,000 491,181 ArcelorMittal, Sr. Unscd. Notes 6.25 2/25/22 230,000 c 226,936 ArcelorMittal, Sr. Unscd. Notes EUR 4.63 11/17/17 105,000 c 139,213 Barclays Bank, Covered Notes EUR 2.13 9/8/15 350,000 464,326 BP Capital Markets, Gtd. Notes 2.25 11/1/16 120,000 125,738 GlaxoSmithKline Capital, Gtd. Notes 0.75 5/8/15 485,000 488,212 Gracechurch Card Funding, Ser. 2012-1A, Cl. A2 EUR 0.92 2/15/17 320,000 b,c 414,103 Ineos Finance, Sr. Scd. Notes 7.50 5/1/20 200,000 b 204,000 Lloyds TSB Bank, Gtd. Notes 4.20 3/28/17 250,000 276,122 Lloyds TSB Bank, Covered Notes EUR 3.38 3/17/16 300,000 410,886 Lloyds TSB Bank, Covered Bonds EUR 4.00 9/29/21 200,000 294,256 National Grid, Sr. Unscd. Notes EUR 5.00 7/2/18 175,000 266,286 Paragon Mortgages, Ser. 14A, Cl. A2C 0.59 9/15/39 578,653 b,c 491,982 Royal Bank of Scotland, Covered Notes, EUR 3.00 9/8/16 265,000 363,206 Royal Bank of Scotland, Covered Notes EUR 3.88 10/19/21 400,000 582,395 Royal Bank of Scotland, Sr. Unscd. Notes EUR 4.75 5/18/16 150,000 214,137 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 235,000 c 263,873 United Kingdom Gilt, Bonds GBP 3.75 9/7/21 280,000 539,469 United Kingdom Gilt, Bonds GBP 4.25 9/7/39 505,000 1,004,639 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 1,535,000 3,052,225 United States13.1% Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 56,017 56,156 Ally Financial, Gtd. Notes 4.50 2/11/14 100,000 102,500 Ally Financial, Gtd. Notes 5.50 2/15/17 360,000 376,666 Ally Master Owner Trust, Ser. 2011-5, Cl. A 0.87 6/15/15 450,000 c 451,053 American International Group, Sr. Unscd. Notes 4.88 6/1/22 245,000 276,645 Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 180,000 217,247 Bank of America, Sr. Unscd. Notes 3.88 3/22/17 460,000 495,534 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 165,000 234,038 Cargill, Sr. Unscd. Notes 3.25 11/15/21 295,000 b 305,081 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 220,000 221,505 CIT Group, Sr. Unscd. Notes 4.25 8/15/17 200,000 208,556 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 235,000 252,037 Citigroup, Sr. Unscd. Notes 2.65 3/2/15 485,000 497,089 Citigroup, Sr. Unscd. Notes 4.50 1/14/22 340,000 374,029 Comcast, Gtd. Notes 5.90 3/15/16 50,000 58,145 CVS Pass-Through Trust, Pass Thru Notes 5.77 1/10/33 211,309 b 242,243 Davita, Gtd. Notes 5.75 8/15/22 50,000 52,250 DIRECTV Holdings, Gtd. Notes 5.00 3/1/21 250,000 280,557 Express Scripts Holding Gtd. Notes 2.10 2/12/15 245,000 b 251,479 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 220,000 224,180 Ford Motor Credit, Sr. Unscd. Notes 3.88 1/15/15 280,000 292,787 General Electric Capital, Sub. Notes 5.30 2/11/21 150,000 172,431 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 320,000 369,279 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 255,000 b 283,520 Hyundai Capital America, Gtd. Notes 4.00 6/8/17 220,000 b 237,546 JP Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. AM 5.88 2/12/51 235,000 c 262,350 JPMorgan Chase Bank, Sr. Unscd. Notes 4.35 8/15/21 265,000 292,620 JPMorgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 150,000 c 189,999 Lamar Media, Gtd. Notes 5.88 2/1/22 155,000 165,850 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 75,000 103,366 LyondellBasell Industries, Sr. Unscd. Notes 5.00 4/15/19 250,000 266,875 Macy's Retail Holdings, Gtd. Notes 6.38 3/15/37 115,000 139,183 Metropolitan Life Global Funding I, Sr. Scd. Notes 2.00 1/9/15 265,000 b 271,133 MGM Resorts International, Gtd. Notes 7.75 3/15/22 245,000 257,250 Morgan Stanley, Sr. Unscd. Notes 5.50 7/24/20 265,000 286,579 NBCUniversal Media, Sr. Unscd. Notes 4.38 4/1/21 55,000 62,479 Peabody Energy, Gtd. Notes 6.00 11/15/18 240,000 b 241,200 Peabody Energy, Gtd. Notes 6.25 11/15/21 115,000 b 115,000 PepsiCo, Sr. Unscd. Notes 0.80 8/25/14 300,000 301,893 Plains All American Pipeline, Gtd. Notes 5.00 2/1/21 275,000 325,436 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 100,000 115,785 Puget Energy, Sr. Scd. Notes 6.00 9/1/21 100,000 112,038 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. B 2.72 5/16/16 170,000 173,279 SLM, Sr. Unscd. Notes 7.25 1/25/22 330,000 371,250 Time Warner Cable, Gtd. Notes 4.00 9/1/21 150,000 165,700 U.S. Treasury Notes 3.13 9/30/13 2,150,000 2,213,072 U.S. Treasury Notes 1.00 3/31/17 220,000 224,434 U.S. Treasury Notes 2.13 8/15/21 65,000 68,768 Unit, Gtd. Notes 6.63 5/15/21 255,000 b 264,562 Ventas Realty, Gtd. Notes 4.25 3/1/22 110,000 117,201 Watson Pharmaceuticals, Sr. Unscd. Notes 3.25 10/1/22 140,000 142,088 Wells Fargo & Co. Sr. Unscd. Notes 2.63 12/15/16 420,000 444,846 WM Covered Bond Program, Covered Notes EUR 4.00 11/26/16 285,000 405,770 WM Wrigley Jr., Sr. Scd. Notes 3.70 6/30/14 170,000 b 175,407 Xerox, Sr. Unscd. Notes 1.26 5/16/14 125,000 c 124,874 Total Bonds And Notes (cost $99,802,145) Short-Term Investments2.5% U.S. Treasury Bills; 0.12%, 2/7/13 (cost $2,853,722) 2,855,000 e Other Investment.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $541,813) 541,813 f Total Investments (cost $103,197,680) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CLPChilean Peso EUREuro GBPBritish Pound JPYJapanese Yen MXNMexican New Peso NOKNorwegian Krone PENPeruvian Nuevo Sol PHPPhilippine Peso SEKSwedish Krona TRYTurkish Lira ZARSouth African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, these securities were valued at $16,758,449 or 14.7% of net assets. c Variable rate securityinterest rate subject to periodic change. d Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. e Held by or on behalf of a counterparty for open financial futures positions. f Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $6,683,462 of which $7,076,373 related to appreciated investment securities and $392,911 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 51.8 Corporate Bonds 33.2 Asset/Commerical/Residential Mortgage-Backed 6.3 Short-Term/Money Market Investment 3.0 U.S. Government 2.2 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2012 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 10/1/2012 a 74,914 96,264 96,268 4 Mexican New Peso, Expiring 10/30/2012 b 15,360,000 1,190,495 1,189,081 (1,414 ) Singapore Dollar, Expiring 10/30/2012 c 1,280,000 1,045,957 1,042,980 (2,977 ) Sales: Proceeds ($) Australian Dollar, Expiring: 10/30/2012 c 3,480,000 3,623,376 3,598,711 24,665 10/30/2012 d 2,250,000 2,355,043 2,326,753 28,290 Brazilian Real, Expiring 11/5/2012e 1,935,000 949,810 949,535 275 British Pound, Expiring: 10/1/2012 c 18 28 28 0 10/30/2012 a 1,295,000 2,098,230 2,090,956 7,274 10/30/2012 c 570,000 924,255 920,343 3,912 10/30/2012 d 1,840,000 2,983,045 2,970,933 12,112 10/30/2012 f 450,000 729,554 726,587 2,967 Canadian Dollar, Expiring 10/30/2012 d 3,950,000 4,042,575 4,015,095 27,480 Chilean Peso, Expiring 10/30/2012 g 595,890,000 1,245,589 1,249,289 (3,700 ) Euro, Expiring: 10/30/2012 a 1,490,000 1,944,550 1,915,356 29,194 10/30/2012 c 5,535,000 7,181,773 7,115,097 66,676 10/30/2012 d 4,420,000 5,734,376 5,681,794 52,582 10/30/2012 e 7,150,000 9,277,477 9,191,137 86,340 10/30/2012 f 8,750,000 11,350,675 11,247,895 102,780 10/30/2012 h 3,285,000 4,264,709 4,222,781 41,928 10/30/2012 i 4,905,000 6,364,237 6,305,249 58,988 Japanese Yen, Expiring: 10/30/2012 a 96,880,000 1,238,373 1,241,751 (3,378 ) 10/30/2012 d 271,285,000 3,467,521 3,477,171 (9,650 ) 10/30/2012 f 181,685,000 2,322,387 2,328,731 (6,344 ) 10/30/2012 i 385,680,000 4,927,747 4,943,419 (15,672 ) 10/30/2012 j 125,945,000 1,607,939 1,614,289 (6,350 ) 10/30/2012 k 163,740,000 2,092,069 2,098,723 (6,654 ) Norwegian Krone, Expiring 10/30/2012 e 840,000 146,297 146,447 (150 ) Peruvian Nuevo Sol, Expiring 10/30/2012 g 710,000 272,484 272,671 (187 ) South African Rand, Expiring: 10/30/2012 d 4,480,000 540,312 535,826 4,486 10/30/2012 e 7,820,000 943,590 935,304 8,286 Swedish Krona, Expiring: 10/30/2012 e 11,500,000 1,750,945 1,749,005 1,940 10/30/2012 f 3,310,000 503,816 503,409 407 Turkish Lira, Expiring 10/30/2012 b 1,890,000 1,048,340 1,046,862 1,478 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Commonwealth Bank of Australia b JP Morgan Chase & Co. c Goldman Sachs d Credit Suisse First Boston e Morgan Stanley f Deutsche Bank g Citigroup h Royal Bank of Scotland i UBS j Merrill Lynch k Barclays Bank STATEMENT OF FINANCIAL FUTURES September 30, 2012 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2012 ($) Financial Futures Long Canadian 10 Year Bonds 19 2,653,158 December 2012 24,507 Euro-Bund 23 4,190,175 December 2012 686 Japanese 10 Year Bonds 8 14,781,138 December 2012 23,506 Long Gilt 11 2,142,555 December 2012 (2,906 ) U.S. Treasury Ultra Long Term Bonds 5 826,094 December 2012 19,437 Financial Futures Short Euro-Bobl 13 (2,099,733 ) December 2012 (11,475 ) Euro-Schatz 38 (5,406,667 ) December 2012 (4,482 ) U.S. Treasury 2 Year Notes 22 (4,851,688 ) December 2012 321 U.S. Treasury 5 Year Notes 54 (6,730,088 ) December 2012 (1,314 ) U.S. Treasury 10 Year Notes 104 (13,882,375 ) December 2012 4,152 U.S. Treasury Long Bonds 6 (896,250 ) December 2012 11,197 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Unrealized Notional Reference (Pay) /Receive Market Appreciation Amount Entity Counterparty Fixed Rate (%) Expriration Value (Depreciation) ($) 2,410,000 USD - 6 Month Libor Citibank (3.68 ) 5/5/2020 (454,680 ) (454,680 ) 3,100,000 EUR - 1 Year Libor JP Morgan 1.91 11/4/2016 235,558 235,558 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Asset-Backed - 6,452,604 - Commercial Mortgage-Backed - 262,350 - Corporate Bonds+ - 37,762,464 - Foreign Government - 59,009,932 - Mutual Funds 541,813 - - Residential Mortgage-Backed - 491,982 - U.S. Treasury - 5,359,997 - Other Financial Instruments: Financial Futures++ 83,806 - - Forward Foreign Currency Exchange Contracts++ - 562,064 - Swaps++ - 235,558 - Liabilities ($) Other Financial Instruments: Financial Futures++ (20,177 ) - - ) Forward Foreign Currency Exchange Contracts++ - (56,476 ) - ) Swaps++ - (454,680 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 By: /s/ James Windels James Windels Treasurer Date: November 20, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
